Citation Nr: 1017282	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Phoenix Department of Veterans Affairs Regional Office 
(RO) in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A Travel Board hearing was held on June 11, 2009, at the 
Phoenix RO before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ).  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A §7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  Both 
the Veteran and his spouse testified at this Travel Board 
hearing.  A transcript of the testimony is in the claims 
file.

The Board observes that the issue on appeal as certified to 
the Board was entitlement to service connection for 
psoriasis.  However, in light of the Veteran's testimony at 
the June 2009 hearing, the issue has since been broadened to 
entitlement to service connection for a chronic skin 
disorder, as reflected above.

In an October 2009 decision, the Board remanded to the RO for 
additional evidentiary development with respect to the claim 
of service connection for chronic skin disorder.  
Specifically, the Board asked that the Veteran be afforded an 
adequate medical opinion.  Unfortunately, the additional 
medical opinion obtained on remand is still inadequate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To ensure compliance with a prior remand 
and provide the Veteran with an adequate medical examination 
and also to obtain the Veteran's personnel records.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran seeks service connection for a chronic skin 
disorder and contends that his skin disorder is etiologically 
related to his period of active service.  Specifically, he 
asserts that he was diagnosed with this skin disorder while 
in service and continues to suffer from such disorder.  

The Veteran's service treatment records indicate that he was 
treated for a rash in the groin area in June and in July 
1974.  In addition, his service treatment records include 
documentation showing that the Veteran received treatment in 
October 1968 for "pruritis lesions" on his back and was 
diagnosed with pityriasis rosea.  The Veteran has also 
submitted private treatment records dated from as early as 
1979, and VA treatment records between 2002-2007, which 
discuss his skin disorder.  The earliest post-service 
treatment record indicating a diagnosis of psoriasis was 
dated in December 1989.  

In an October 2009 decision, the Board remanded to the RO for 
additional evidentiary development, to include an adequate VA 
medical opinion with respect to the Veteran's claim of 
service connection for chronic skin disorder.  In particular, 
it was noted that during the November 2005 VA examination, 
the Veteran was mistakenly scheduled for an evaluation of his 
proctitis.  Although the Veteran asked that he be examined 
for his psoriasis instead, the November 2005 examiner did not 
provide an opinion with regard to whether the Veteran's skin 
disorder was related to service.  

The Veteran was provided with another VA examination in 
November 2009.  The nurse practitioner reviewed the Veteran's 
claims folder and noted that his symptoms developed while he 
was in service, and included "pruritic scaling skin in the 
abdomen, back, legs and elbows."  Upon examining the 
Veteran, the examiner described the lesions as 
"[e]rythematous plaques on elbows, upper and lower portions 
of legs, bilaterally" and "[e]rythematous continuous plaque 
throughout the back and buttocks."  Based on her evaluation 
of the Veteran, the examiner concluded that the "onset of 
the veteran's psoriasis is less likely than not a result of 
the skin condition he suffered from which originated in the 
service."  The opinion was based on the rationale that the 
Veteran had a history of different diagnosed skin conditions, 
but no history of psoriasis and it would be "impossible to 
conjecture that [the Veteran's] current condition of 
psoriasis was the actual diagnosis of his prior service-
related skin conditions without resorting to mere 
speculation."  

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service; an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If 
the VA undertakes the effort to provide the Veteran with a 
medical examination, it must ensure that such exam is an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2009).  

If an examiner is unable to provide an opinion with regard to 
questions of diagnosis and etiology, then it must be clear 
from the record that this is not the first impression of an 
uninformed examiner, but rather a determination reached after 
all due diligence in seeking relevant medical information 
that may have bearing on the requested opinion.  See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  It 
must be apparent that the examiner has considered "all 
procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical 
analysis.  38 C.F.R. § 3.102 (2009); See Jones v. Shinseki, 
supra.  In addition, the examiner has an obligation to 
conduct research in the medical literature depending on the 
evidence in the record at the time of examination.  See 
Jones, citing Wallin v. West, 11 Vet. App. 509, 514 (1998).  

While the November 2009 examiner based her opinion on the 
reasoning that the Veteran had different diagnosed skin 
conditions in service than that of psoriasis, and it would 
therefore be impossible to determine if the Veteran's current 
condition of psoriasis was related to his in-service skin 
conditions, it does not appear that she exhausted the limits 
of medical knowledge in issuing this opinion.  See Jones, 
supra.  The examiner did not provide an explanation as to why 
it would be "impossible" to ascertain if the Veteran's 
psoriasis was the same as his prior diagnosed skin condition 
in service.  There is no information provided on how pruritis 
lesions and the in-service diagnosis of pityriasis rosea 
differ from or are similar to the Veteran's current 
psoriasis.  There was no medical evidence cited or medical 
literature referenced to further elucidate how these skin 
disorders and their symptomatology are separate and distinct 
from one another.  In arriving at her determination, the 
examiner should have discussed what symptoms and 
characteristics define both diagnoses, and why, based on 
these qualities, it would be difficult to determine if the 
Veteran's current diagnosis of psoriasis is the same as his 
diagnosed skin condition in service.  

Therefore, in concluding that it is impossible to determine 
whether the Veteran's current psoriasis was the actual 
diagnosis of his prior service-related skin condition without 
resorting to mere speculation, the examiner did not provide a 
sufficient explanation as to the medical reasoning behind her 
determination.  See Jones, supra.  Thus, the Board finds this 
examination to be inadequate, as a medical opinion based on 
speculation, without having considered "all procurable and 
assembled data," does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Jones v. Shinseki, No. 07-3060 (U.S. Vet. 
App. March 25, 2010).  Under the circumstances presented in 
this case, the Board finds that another VA medical 
examination and opinion is required.  

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  The Board finds that a 
clarifying medical opinion is necessary for the purpose of 
determining the nature and etiology of the Veteran's chronic 
skin disorder.  

Upon remand, the examiners should also provide a discussion 
regarding whether the Veteran chronic skin disorder is a 
residual of the rashes and diagnosed skin condition he 
suffered in service, including any scars on his back and 
groin area.  

Further, the Board observes that during his June 2009 
hearing, the Veteran's representative asked him if during his 
service, he was exposed to any type of chemicals or spray 
that would have given him his skin condition, to which the 
Veteran responded that he had served in Vietnam for one year 
wherein he was exposed to Agent Orange.  The Board notes that 
in a June 2005 statement, the Veteran asserts that he is 
"not making a claim on [his] psoriaisis due to Agent 
Orange...in Vietnam" but rather that he was "making a claim 
for something [he] got while in the military."  While the 
Veteran has not contended that his skin disorder is due to 
Agent Orange exposure while in service, the Veteran's 
representative raised this issue during the hearing.  In 
addition, the Veteran's DD 214 indicates that between October 
1968 and September 1974, the Veteran completed one year of 
foreign/sea service.  However, his DD 214 as well as his 
service treatment records are devoid of any evidence 
indicating that he served in Vietnam.

The Veteran's personnel records are not associated with the 
claims file and will therefore be requested upon remand to 
determine if the Veteran did serve in the Republic of Vietnam 
(RVN).  If the Veteran did in fact serve in RVN, the issue of 
whether the Veteran's Agent Orange exposure contributed to 
his current diagnosis of psoriasis should be discussed during 
his VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (availability of presumptive service connection for 
some conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The AMC/RO should request from the 
National Personnel Records Center 
(NPRC) or other appropriate source, the 
Veteran's entire Military Personnel 
File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, evaluations and 
orders. 

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
skin disorder that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records and subsequent VA and 
private treatment records.  The 
examiner should specifically take note 
of the October 1968 sick call note and 
June and July 1974 service treatment 
records which indicate the Veteran was 
seen for a rash on his groin.  The 
examiner should also take into 
consideration the November 1979 private 
treatment report which indicates that 
the Veteran was seen for a rash on his 
groin.  The examiner should then 
provide an opinion as to the likelihood 
(likely, unlikely, or at least as 
likely as not) that the Veteran's 
current skin disorder had its onset in 
service or otherwise is causally or 
etiologically related to a disease or 
injury incurred in active service.  If 
the examiner concludes that it is 
impossible to determine whether the 
Veteran's current condition is related 
to his diagnosed skin condition in 
service without resorting to 
speculation, then an explanation should 
be provided as to how he or she arrived 
at this conclusion.  In rendering its 
determination the medical examiner 
should provide:

a.	An explanation on what 
characteristics and symptoms 
define the Veteran's current skin 
condition and the Veteran's in-
service diagnosed condition.  

b.	An explanation on how the 
Veteran's current skin condition 
and his in-service diagnosed 
condition are separate and 
distinct from one another.

c.	An explanation on why, based on 
these characteristics and 
symptoms, it would be impossible 
to determine whether the Veteran's 
current skin disorder is related 
to his in-service skin condition.  
The examiner should cite to the 
medical evidence, medical 
literature and clinical data used 
to support his or her conclusion.  

3.	The medical examiner should provide an 
opinion on the likelihood (likely, 
unlikely, or at least as likely as not) 
that the Veteran's current skin 
disorder is a residual of his in-
service diagnosed skin conditions, 
including the rash on his groin and 
back as well as scars on his groin and 
back.  

4.	If upon review of the personnel 
records, it is found that the Veteran 
did serve in Vietnam, the examiner 
should state a medical opinion as to 
the likelihood (likely, unlikely, or at 
least as likely as not) that the 
Veteran's psoriasis is the result of 
exposure to Agent Orange in service, as 
opposed to its being more likely due to 
some other factor or factors.  See 
Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (availability of presumptive 
service connection for some conditions 
based on exposure to Agent Orange does 
not preclude direct service connection 
for other conditions based on exposure 
to Agent Orange); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medical sound to 
find in favor of conclusion as it is to 
find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

5.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



